

Exhibit 10.05

















ROPER INDUSTRIES, INC.
2000 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

 
 
 
 

ROPER INDUSTRIES, INC.
2000 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED


TABLE OF CONTENTS



 
  
 
  
Page
SECTION 1    DEFINITIONS
  
           
        1.1
  
DEFINITIONS
  
           
SECTION 2    THE STOCK INCENTIVE PLAN
  
           
        2.1
  
PURPOSE OF THE PLAN
  
 
        2.2
  
STOCK SUBJECT TO THE PLAN
  
 
        2.3
  
ADMINISTRATION OF THE PLAN
  
 
        2.4
  
ELIGIBILITY AND LIMITS
  
           
SECTION 3    TERMS OF STOCK INCENTIVES
  
           
        3.1
  
TERMS AND CONDITIONS OF ALL STOCK INCENTIVES
  
 
        3.2
  
TERMS AND CONDITIONS OF OPTIONS
  
   
  
(a)    Option Price
  
   
  
(b)    Option Term
  
   
  
(c)    Payment.
  
   
  
(d)    Conditions to the Exercise of an Option
  
   
  
(e)    Termination of Incentive Stock Option
  
   
  
(f)    Special Provisions for Certain Substitute Options
  
   
  
(g)    No Deferral Feature
  
 
        3.3
  
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
  
   
  
(a)    Settlement
  
   
  
(b)    Conditions to Exercise
  
   
  
(c)    No Deferral Feature
  
 
        3.4
  
TERMS AND CONDITIONS OF STOCK AWARDS
  
 
        3.4A
  
TERMS AND CONDITIONS OF DEFERRED STOCK AWARDS
  
 
        3.5
  
TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARDS
  
   
  
(a)    Payment
  
   
  
(b)    Conditions to Payment
  
 
        3.6
  
TREATMENT OF AWARDS UPON TERMINATION OF EMPLOYMENT
  
           
SECTION 4    RESTRICTIONS ON STOCK
  
           
        4.1
  
ESCROW OF SHARES
  
 
        4.2
  
RESTRICTIONS ON TRANSFER
  
           
SECTION 5    GENERAL PROVISIONS
  
           
        5.1
  
WITHHOLDING
  
 
        5.2
  
CHANGES IN CAPITALIZATION; MERGER; LIQUIDATION
  
   
  
(g)    Mandatory Adjustments
  
   
  
(g)    Discretionary Adjustments
  
   
  
(g)    Incentive Stock Options
  
   
  
(g)    General
  
 
        5.3
  
CASH AWARDS
  
 
        5.4
  
COMPLIANCE WITH CODE
  
 
        5.5
  
RIGHT TO TERMINATE EMPLOYMENT OR SERVICES
  
 
        5.6
  
NON-ALIENATION OF BENEFITS
  
 
        5.7
  
RESTRICTIONS ON DELIVERY AND SALE OF SHARES; LEGENDS
  
 
        5.8
  
LISTING AND LEGAL COMPLIANCE
  
 
        5.9
  
TERMINATION AND AMENDMENT OF THE PLAN
  
 
        5.10
  
STOCKHOLDER APPROVAL
  
 
        5.11
  
CHOICE OF LAW
  
 
        5.12
  
EFFECTIVE DATE OF PLAN
  
 
        5.13
  
SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE
  
 


( )


 
 
 
 

ROPER INDUSTRIES, INC.
2000 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED
 
SECTION I. DEFINITIONS


1.1           Definitions.  Whenever used herein, the masculine pronoun will be
deemed to include the feminine, and the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:


 
(a)
“Board of Directors” means the board of directors of the Company.



 
(b)
“Code” means the Internal Revenue Code of 1986, as amended.



 
(c)
“Committee” means the Compensation Committee of the Board of Directors.



 
(d)
“Company” means Roper Industries, Inc. or any successor thereto.



 
(e)
“Deferred Stock Award” means a stock award described in Section 3.4A.



 
(f)
“Disability” has the same meaning as provided in the long-term disability plan
or policy maintained or, if applicable, most recently maintained, by the Company
or, if applicable, any Subsidiary of the Company for the Participant.  If no
long-term disability plan or policy was ever maintained on behalf of the
Participant or, if the determination of Disability relates to an Incentive Stock
Option, Disability means that condition described in Code Section 22(e)(3), as
amended from time to time. In the event of a dispute, the determination of
Disability will be made by the Committee and will be supported by advice of a
physician competent in the area to which such Disability relates.



 
(g)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.



 
(h)
“Fair Market Value” with regard to a date means:



 
(1)  the average of the high and low prices at which Stock shall have been sold
on that date or the last trading date prior to that date as reported by the
NASDAQ Stock Market (or, if applicable, as reported by a national securities
exchange selected by the Committee on which the shares of Stock are then
actively traded) and published in The Wall Street Journal,



 
(2)  if Stock is not traded on a securities exchange, but is reported by the
NASDAQ Stock Market and market information is published on a regular basis in
The Wall Street Journal, the average of the published high and low sales prices
for that date or the last business day prior to that date as published in The
Wall Street Journal,



 
(3)  if such market information is not published on a regular basis, the average
of the high bid and low asked prices of Stock in the over-the-counter market on
that date or the last business day prior to that date, as reported by the NASDAQ
Stock Market, or, if not so reported, by a generally accepted reporting service,
or



 
(4)  if Stock is not publicly traded, as determined in good faith by the
Committee with due consideration being given to (i) the most recent independent
appraisal of the Company, if such appraisal is not more than twelve months old
and (ii) the valuation methodology used in any such appraisal provided that, for
purposes of granting awards other than Incentive Stock Options, Fair Market
Value of the shares of Stock may be determined by the Committee by reference to
the average market value determined over a period certain or as of specified
dates, to a tender offer price for the shares of Stock (if settlement of an
award is triggered by such an event) or to any other reasonable measure of fair
market value.

 
(i)
“Incentive Stock Option” means an option contemplated by the provisions of Code
Section 422 or any successor thereto.




 
  (j)  
  “Option” means a Non-Qualified Stock Option or an Incentive Stock Option



 
(k)
“Non-Qualified Stock Option” means an option that is not designated as, or
otherwise intended to be, an Incentive Stock Option.



 
(l)
“Over 10% Owner” means an individual who at the time an Incentive Stock Option
is granted owns Stock possessing more than 10% of the total combined voting
power of the Company or one of its Subsidiaries, determined by applying the
attribution rules of Code Section 424(d).



 
(m)
“Participant” means an individual who receives a Stock Incentive hereunder.



 
(n)
“Performance Unit Award” refers to a performance unit award as described in
Section 3.5.



 
(o)
“Plan” means the Roper Industries, Inc. 2000 Stock Incentive Plan, as amended
and restated.



 
(p)
“Stock” means Company’s common stock, par value $.01.



 
(q)
“Stock Appreciation Right” means a stock appreciation right described in Section
3.3.

 
(r)
“Stock Award” means a stock award described in Section 3.4.



 
(s)
“Stock Incentive Agreement” means an agreement between the Company and a
Participant or other documentation evidencing an award of a Stock Incentive.



 
(t)
“Stock Incentive Program” means a written program established by the Committee,
pursuant to which Stock Incentives are awarded under the Plan under uniform
terms, conditions and restrictions set forth in such written program.



 
(u)
“Stock Incentives” means, collectively, Incentive Stock Options, Non-Qualified
Stock Options, Performance Units, Stock Appreciation Rights, Stock Awards and
Deferred Stock Awards.



 
(v)
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, with respect to Incentive Stock
Options, at the time of the granting of the Option, each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain. A Subsidiary shall include any entity other
than a corporation to the extent permissible under Code Section 424(f) and
applicable regulations and rulings thereunder.



 
(w)
“Termination of Employment” means the termination of the employee-employer
relationship between a Participant and the Company and its affiliates,
regardless of whether severance or similar payments are made to the Participant
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability or retirement. The Committee will, in
its absolute discretion, determine the effect of all matters and questions
relating to a Termination of Employment, including, but not by way of
limitation, the question of whether a leave of absence constitutes a Termination
of Employment.



SECTION 2 THE STOCK INCENTIVE PLAN


2.1           Purpose of the Plan.  The Plan is intended to (a) provide
incentive to officers, key employees and consultants of the Company and its
affiliates to stimulate their efforts toward the continued success of the
Company and to operate and manage the business in a manner that will provide for
the long-term growth and profitability of the Company; (b) encourage stock
ownership by officers and key employees by providing them with a means to
acquire a proprietary interest in the Company, to acquire shares of Stock, or to
receive compensation which is based upon appreciation in the value of Stock; and
(c) provide a means of obtaining, rewarding and retaining key personnel and
consultants.


2.2           Stock Subject to the Plan.  Subject to adjustment in accordance
with Section 5.2, the maximum number of shares of Stock that will be available
for issuance under the Plan will be 2,500,000 shares of Stock (the “Maximum Plan
Shares”). At no time may the Company have outstanding under the Plan Stock
Incentives subject to Section 16 of the Exchange Act and shares of Stock issued
in respect of Stock Incentives under the Plan in excess of the Maximum Plan
Shares. The shares of Stock attributable to the nonvested, unpaid, unexercised,
unconverted or otherwise unsettled portion of any Stock Incentive (other than
Options and Stock Appreciation Rights) that is forfeited or cancelled or expires
or terminates for any reason without becoming vested, paid, exercised, converted
or otherwise settled in full will again be available for purposes of the Plan.
The shares of Stock attributable to the nonvested, unpaid, unexercised,
unconverted or otherwise unsettled portion of any Option or Stock Appreciation
Right that is forfeited or cancelled or expires or terminates for any reason
without becoming vested, paid, exercised, converted or otherwise settled in full
shall not again be available for purposes of the Plan.


2.3           Administration of the Plan.  The Plan is administered by the
Committee. The Committee has full authority in its discretion to determine the
officers, key employees and consultants of the Company or its affiliates to whom
Stock Incentives will be granted and the terms and provisions of Stock
Incentives, subject to the Plan. Subject to the provisions of the Plan, the
Committee has full and conclusive authority to interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the respective Stock Incentive Agreements and to make
all other determinations necessary or advisable for the proper administration of
the Plan. The Committee’s determinations under the Plan need not be uniform and
may be made by it selectively among persons who receive, or are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). The Committee’s decisions are final and binding on all Participants.


2.4           Eligibility and Limits.  Stock Incentives may be granted only to
officers, key employees and consultants of the Company, or any affiliate of the
Company; provided, however, that an Incentive Stock Option may only be granted
to an employee of the Company or any Subsidiary. In the case of Incentive Stock
Options, the aggregate Fair Market Value (determined as at the date an incentive
stock option is granted) of Stock with respect to which options intended to meet
the requirements of Code Section 422 become exercisable for the first time by an
individual during any calendar year under all plans of the Company and its
Subsidiaries may not exceed $100,000; provided further, that if the limitation
is exceeded, the Incentive Stock Option(s) which cause the limitation to be
exceeded will be treated as Non-Qualified Stock Option(s). Eligible participants
who are service providers to an affiliate of the Company may be granted Options
or Stock Appreciation Rights under this Plan only if the affiliate qualifies as
an “eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.


SECTION 3 TERMS OF STOCK INCENTIVES


3.1           Terms and Conditions of All Stock Incentives.


 
(a)
The number of shares of Stock as to which a Stock Incentive may be granted will
be determined by the Committee in its sole discretion, subject to the provisions
of Section 2.2 as to the total number of shares available for grants under the
Plan and subject to the limits on Options and Stock Appreciation Rights in the
following sentence.  The maximum number of shares of Stock with respect to which
Options or Stock Appreciation Rights may be granted during any one year period
to any employee may not exceed 300,000, subject to adjustment in accordance with
Section 5.2.

 
(b)
Each Stock Incentive will either be evidenced by a Stock Incentive Agreement in
such form and containing such terms, conditions and restrictions as the
Committee may determine to be appropriate, or be made subject to the terms of a
Stock Incentive Program, containing such terms, conditions and restrictions as
the Committee may determine to be appropriate. Each Stock Incentive Agreement or
Stock Incentive Program is subject to the terms of the Plan and any provisions
contained in the Stock Incentive Agreement or Stock Incentive Program that are
inconsistent with the Plan are null and void.



 
(c)
The date a Stock Incentive is granted will be the date on which the Committee
has approved the terms of, and the satisfaction of any conditions applicable to,
the grant of the Stock Incentive and has determined the recipient of the Stock
Incentive and the number of shares covered by the Stock Incentive, and has taken
all such other actions necessary to complete the grant of the Stock Incentive.



 
(d)
Any Stock Incentive may be granted in connection with all or any portion of a
previously or contemporaneously granted Stock Incentive. Exercise or vesting of
a Stock Incentive granted in connection with another Stock Incentive may result
in a pro rata surrender or cancellation of any related Stock Incentive, as
specified in the applicable Stock Incentive Agreement or Stock Incentive
Program.



 
(e)
Unless otherwise permitted by the Committee, Stock Incentives are not
transferable or assignable except by will or by the laws of descent and
distribution and are exercisable, during the Participant’s lifetime, only by the
Participant; or in the event of the Disability of the Participant, by the legal
representative of the Participant; or in the event of death of the Participant,
by the legal representative of the Participant’s estate or if no legal
representative has been appointed, by the successor in interest determined under
the Participant’s will. Notwithstanding the foregoing, the Committee shall not
permit Incentive Stock Options to be transferred or assigned beyond the
limitations set forth in this Section 3.1(e).



 
(f)
Notwithstanding the foregoing, the maximum aggregate number of shares of Stock
issued under Performance Units, Stock Appreciation Rights, Stock Awards and
Deferred Stock Awards shall not exceed thirty three and one-third percent
(33 1/3%) of the Maximum Plan Shares.



3.2           Terms and Conditions of Options.  Each Option granted under the
Plan must be evidenced by a Stock Incentive Agreement. At the time any Option is
granted, the Committee will determine whether the Option is to be an Incentive
Stock Option or a Non-Qualified Stock Option, and the Option must be clearly
identified as to its status as such. Incentive Stock Options may only be granted
to employees of the Company or any Subsidiary. At the time any Incentive Stock
Option granted under the Plan is exercised, the Company will be entitled to
legend the certificates representing the shares of Stock purchased pursuant to
the Option to clearly identify them as representing the shares purchased upon
the exercise of an Incentive Stock Option. An Incentive Stock Option may only be
granted within ten (10) years from the earlier of the date the Plan is adopted
or approved by the Company’s stockholders.


 
(a)
Option Price.  Subject to adjustment in accordance with Section 5.2 and the
other provisions of this Section 3.2, the exercise price (the “Exercise Price”)
per share of Stock purchasable under any Option must be as set forth in the
applicable Stock Incentive Agreement, but in no event may the Exercise Price be
less than 100% of Fair Market Value. In addition, with respect to each grant of
an Incentive Stock Option to a Participant who is an Over 10% Owner, the
Exercise Price may not be less than 110% of the Fair Market Value on the date
the Option is granted. Without the approval of shareholders, the Committee shall
not, whether through amendment, cancellation, replacement grants, or any other
means, take any action to reduce the exercise price of previously granted
Options if such action would result in variable accounting treatment for such
Options under FASB Interpretation No. 44 or any subsequent interpretations of
APB Opinion No. 25.  With regard to other terms of awards, the Committee shall
have no authority to waive or modify any such award term after the award has
been granted to the extent the waiver or modified term would be mandatory under
the plan for any award newly granted at the date of the waiver or modification.



 
(b)
Any Incentive Stock Option granted to a Participant who is not an Over 10% is
not exercisable after the expiration of ten (10) years from the date the Option
is granted.  Any Incentive Stock Option granted to an Over 10% Owner is not
exercisable from the expiration of five (5) years from the date the Option is
granted. Any Non-Qualified Stock Option granted to a Participant is not
exercisable after the expiration of ten (10) years from the date the
Non-Qualified Stock Option is granted.



 
(c)
Payment.  Payment for all shares of Stock purchased pursuant to the exercise of
an Option will be made in any form or manner authorized by the Committee in the
related Stock Incentive Agreement or by any amendment thereto, including, but
not limited to, cash or, if the Stock Incentive Agreement provides:



 
(i)
by delivery to the Company of a number of shares of Stock which have been owned
by the holder for at least six (6) months prior to the date of exercise having
an aggregate Fair Market Value of not less than the product of the Exercise
Price multiplied by the number of shares the Participant intends to purchase
upon the exercise of the Option on the date of delivery; or



 
(ii)
by a deemed delivery of a number of shares of Stock which the Participant
identifies in a notice to the Company and which had been owned by the holder for
at least six (6) months, in which event the Company shall only deliver to the
Participant pursuant to the exercise of the Option with such deemed delivery of
shares a number of shares equal to the excess of the number of shares so
purchased on such exercise of the Option over the number of shares described in
such notice; or I



(iii)  
in an exercise effected through delivery of an irrevocable notice of exercise to
a broker.

 
 
Any delivery or deemed delivery of shares of Stock shall be valued at Fair
Market Value on the date of the delivery of such shares to the Company or, in
the case of a deemed delivery, the date the related notice is delivered to the
Company.
 
Further, except as prohibited by law, the Committee may in its discretion
authorize (at the time an Option is granted or thereafter) Company financing to
assist the Participant as to payment of the Exercise Price on such terms as may
be offered by the Committee in its discretion.



 
(d)
Conditions to the Exercise of an Option.  Each Option granted under the Plan is
exercisable by whom, at such time or times, or upon the occurrence of such event
or events, and in such amounts, as the Committee specifies in the Stock
Incentive Agreement; provided, however, that subsequent to the grant of an
Option, the Committee, at any time before complete termination of such Option,
may accelerate the time or times at which such Option may be exercised in whole
or in part, including, without limitation, upon any change in control described
by the Stock Incentive Agreement and may permit the Participant or any other
designated person to exercise the Option, or any portion thereof, for all or
part of the remaining Option term, notwithstanding any provision of the Stock
Incentive Agreement to the contrary.



 
(e)
Termination of Incentive Stock Option.  With respect to an Incentive Stock
Option, in the event of Termination of Employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three (3)
months after the date of Termination of Employment; provided, however, that in
the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the incentive stock option will be a
Non-Qualified Stock Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), Termination of Employment
of the Participant will not be deemed to have occurred if the Participant is
employed by another corporation (or a parent or subsidiary corporation of such
other corporation) which has assumed the Incentive Stock Option of the
Participant in a transaction to which Code Section 424(a) is applicable.



 
(f)
Special Provisions for Certain Substitute Options.  Notwithstanding anything to
the contrary in this Section 3.2, any Option issued in substitution for an
option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.



 
(g)
No Deferral Feature.  No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the later
of the exercise or disposition of the Option.



3.3  Terms and Conditions of Stock Appreciation Rights.  Each Stock Appreciation
Right granted under the Plan must be evidenced by a Stock Incentive Agreement. A
Stock Appreciation Right entitles the Participant to receive the excess of (1)
the Fair Market Value of a specified or determinable number of shares of the
Stock at the time of payment or exercise over (2) a specified or determinable
price which, in the case of a Stock Appreciation Right granted in connection
with an Option, may not be less than the Exercise Price for that number of
shares subject to that Option.  A Stock Appreciation Right granted in connection
with a Stock Incentive may only be exercised to the extent that the related
Stock Incentive has not been exercised, paid or otherwise settled. The base
amount on which a Stock Appreciation Right is calculated shall not be reduced by
the Committee following its date of grant.


 
(a)
Settlement.  Upon settlement of a Stock Appreciation Right, the Company must pay
to the Participant the appreciation in cash or shares of Stock (valued at the
aggregate Fair Market Value on the date of payment or exercise) as provided in
the Stock Incentive Agreement or, in the absence of such provision, as the
Committee may determine.



 
(b)
Conditions to Exercise.  Each Stock Appreciation Right granted under the Plan is
exercisable or payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the Stock
Incentive Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Committee, at any time before complete termination of
such Stock Appreciation Right, may accelerate the time or times at which such
Stock Appreciation Right may be exercised or paid in whole or in part.



 
(c)
No Deferral Feature.  No Stock Appreciation Right shall provide for any feature
for the deferral of compensation other than the deferral of recognition of
income until the later of the exercise or disposition of the Stock Appreciation
Right.



3.4           Terms and Conditions of Stock Awards.
 
(a)
The number of shares of Stock subject to a Stock Award and restrictions or
conditions on such shares, if any, will be as the Committee determines, and the
certificate for such shares will bear evidence of any restrictions or
conditions. Subsequent to the date of the grant of the Stock Award, the
Committee has the power to permit, in its discretion, an acceleration of the
expiration of an applicable restriction period with respect to any part or all
of the shares awarded to a Participant. Subject to Subsections (b) and (c)
below, the Committee may require a cash payment from the Participant in an
amount no greater than the aggregate Fair Market Value of the shares of Stock
awarded determined at the date of grant in exchange for the grant of a Stock
Award or may grant a Stock Award without the requirement of a cash payment.



 
(b)
[Reserved]



 
(c)
Any Stock Award that does not contain forfeitability provisions shall be granted
only in lieu of salary or cash bonuses otherwise payable to a Participant and
may be granted at up to a 15% discount to the Fair Market Value of the Stock as
of the date of grant, but only if the Stock is subject to material restrictions
on transferability.



3.4A           Terms and Conditions of Deferred Stock Awards


 
(a)
A Deferred Stock Award shall represent a contractual right to receive shares of
Stock that only will be issued to a Participant after a specified deferral
period or the satisfaction of specified conditions, or both, and such an award
may be made either alone, in addition to or in tandem with other awards granted
under the Plan and/or cash awards made outside of the Plan. The Committee shall
determine the Participants to whom and the time or times at which a Deferred
Stock Award shall be made, the number of shares of Stock to be awarded to any
person, the duration of the deferred period (the “Deferral Period”) during
which, and the conditions under which, the issuance of the Stock will be
deferred and the other terms and conditions of the award in addition to those
set forth in subsection (b). The provisions of deferred Stock Awards need not be
the same with respect to each recipient.



 
(b)
(i)
A Deferred Stock Award shall be evidenced by an Stock Incentive Agreement.



 
(ii)  At the expiration of the Deferral Period, where applicable, share
certificates shall be issued to the Participant, or his legal representative, in
a number equal to the shares covered by the Deferred Stock Award.



 
(iii) At the time the Deferred Stock Award is made, the Committee may in its own
discretion provide for the payment of amounts under a Deferred Stock Award equal
to any dividends paid on shares of Stock equal to the number of shares of Stock
covered by the Deferred Stock Award. Such amounts will be paid to the
Participant currently, or deferred and deemed to be reinvested in additional
share of Stock subject to the award, or otherwise reinvested, all as determined
at the time of the award by the Committee, in its sole discretion. Unless
otherwise provided in the applicable Stock Incentive Agreement, Deferred Stock
Awards will be entitled to full dividend rights and any dividends paid thereon
will be paid or distributed to the holder no later than the end of the calendar
year in which the dividends are paid to shareholders or, if later, the 15th day
of the third month following the date the dividends are paid to shareholders.



 
(iv)
Subject to the provisions of the Stock Incentive Agreement and this Section
3.4A, if the Participant incurs a Termination of Employment for any reason
during the Deferral Period for a Deferred Stock Award, the Participant’s right
to the issuance of the Stock subject to such award will vest, or be forfeited,
in accordance with the terms and conditions established by the Committee at or
after the award is made.

 
(v)
Based on service, performance and/or such other factors or criteria as the
Committee may determine, the Committee may, at or after making the Deferred
Stock Award, accelerate the vesting of all or any part of any Deferred Stock
Award and/or waive the deferral limitations for all or any part of such award.



3.5           Terms and Conditions of Performance Unit Awards.  A Performance
Unit Award shall entitle the Participant to receive, at a specified future date,
payment of a number of shares of Stock having Fair Market Value equal to the
value of a specified or determinable number of units (stated in terms of a
designated or determinable dollar amount per unit) granted by the Committee. At
the time of the grant, the Committee must determine the base value of each unit,
the number of units subject to a Performance Unit Award, the performance factors
applicable to the determination of the ultimate payment value of the Performance
Unit Award and the period over which Company performance shall be measured.  The
Committee may provide for an alternate base value for each unit under certain
specified conditions.


 
(a)
Payment.  Payment in respect of Performance Unit Awards shall be in the form of
shares of Stock (valued at Fair Market Value as of the date payment is owed),
all on such terms and conditions as provided in the applicable Stock Incentive
Agreement or Stock Incentive Program or, in the absence of such provision, as
the Committee may determine.



 
(b)
Conditions to Payment.  Each Performance Unit Award granted under the Plan shall
be payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee shall specify in the applicable
Stock Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Performance Unit Award, the Committee, at any time
before complete termination of such Performance Unit Award, may accelerate the
time or times at which such Performance Unit Award may be paid in whole or in
part.



3.6           Treatment of Awards Upon Termination of Employment.  Except as
otherwise provided by Plan Section 3.2(e), any award under this Plan to a
Participant who has experienced a Termination of Employment may be cancelled,
accelerated, paid or continued, as provided in the applicable Stock Incentive
Agreement or Stock Incentive Program, or, in the absence of such provision, as
the Committee may determine.  The portion of any award exercisable in the event
of continuation or the amount of any payment due under a continued award may be
adjusted by the Committee to reflect the Participant’s period of service from
the date of grant through the date of the Participant’s Termination of
Employment or such other factors as the Committee determines are relevant to its
decision to continue the award.


SECTION 4 RESTRICTIONS ON STOCK


4.1           Escrow of Shares.  Any certificates representing the shares of
Stock issued under the Plan will be issued in the Participant’s name, but, if
the applicable Stock Incentive Agreement or Stock Incentive Program so provides,
the shares of Stock will be held by a custodian designated by the Committee (the
“Custodian”). Each applicable Stock Incentive Agreement or Stock Incentive
Program providing for transfer of shares of Stock to the Custodian must appoint
the Custodian as the attorney-in-fact for the Participant for the term specified
in the applicable Stock Incentive Agreement or Stock Incentive Program, with
full power and authority in the Participant’s name, place and stead to transfer,
assign and convey to the Company any shares of Stock held by the Custodian for
such Participant, if the Participant forfeits the shares under the terms of the
applicable Stock Incentive Agreement or Stock Incentive Program. During the
period that the Custodian holds the shares subject to this Section, the
Participant is entitled to all rights, except as provided in the applicable
Stock Incentive Agreement or Stock Incentive Program, applicable to shares of
Stock not so held. Any dividends declared on shares of Stock held by the
Custodian must provide in the applicable Stock Incentive Agreement or Stock
Incentive Program, be paid directly to the Participant or, in the alternative,
be retained by the Custodian or by the Company until the expiration of the term
specified in the applicable Stock Incentive Agreement or Stock Incentive Program
and shall then be delivered, together with any proceeds, with the shares of
Stock to the Participant or to the Company, as applicable.


4.2           Restrictions on Transfer.  The Participant does not have the right
to make or permit to exist any disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Stock
Incentive Agreement or Stock Incentive Program. Any disposition of the shares of
Stock issued under the Plan by the Participant not made in accordance with the
Plan or the applicable Stock Incentive Agreement or Stock Incentive Program will
be void. The Company will not recognize, or have the duty to recognize, any
disposition not made in accordance with the Plan and the applicable Stock
Incentive Agreement or Stock Incentive Program, and the shares so transferred
will continue to be bound by the Plan and the applicable Stock Incentive
Agreement or Stock Incentive Program.




SECTION 5 GENERAL PROVISIONS


5.1           Withholding.  The Company must deduct from all cash distributions
under the Plan any taxes required to be withheld by federal, state or local
government. Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Stock Award or
settlement of any Deferred Stock Award, the Company has the right to require the
recipient to remit to the Company an amount sufficient to satisfy any federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares or the vesting of such Stock Award
or settlement of such Deferred Stock Award.  A Participant may pay the
withholding tax in cash, or, if the applicable Stock Incentive Agreement or
Stock Incentive Program provides, a Participant may elect to have the number of
shares of Stock he is to receive reduced by, or with respect to a Stock Award or
Deferred Stock Award, tender back to the Company, the smallest number of whole
shares of Stock which, when multiplied by the Fair Market Value of the shares of
Stock determined as of the Tax Date (defined below), is sufficient to satisfy
the minimum required federal, state and local, if any, withholding taxes arising
from exercise or payment of a Stock Incentive (a “Withholding Election”). A
Participant may make a Withholding Election only if both of the following
conditions are met:


 
(a)
the Withholding Election must be made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed notice of
Withholding Election as prescribed by the Committee; and



 
(b)
any Withholding Election made will be irrevocable except on six months advance
written notice delivered to the Company; however, the Committee may in its sole
discretion disapprove and give no effect to the Withholding Election.



5.2           Changes in Capitalization; Merger; Liquidation.


 
(a)
Mandatory Adjustments.  In the event of a nonreciprocal transaction between the
Company and its shareholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Sections 2.2 and 3.1(a) shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Stock Incentive Awards as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such
transaction.  Action by the Committee may include: (i) adjustment of the number
and kind of shares that may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Stock Incentive Awards; (iii)
adjustment of the exercise price of outstanding Stock Incentive Awards or the
measure to be used to determine the amount of the benefit payable on a Stock
Incentive Award; and (iv) any other adjustments that the Committee determines to
be equitable.  Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Sections 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A.  Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in shares, or a combination or consolidation of the
outstanding Stock into a lesser number of shares, the authorization limits under
Sections 2.2 and 3.1(a) shall automatically be adjusted proportionately, and the
shares of Stock then subject to each Stock Incentive Award shall automatically,
without the necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate purchase price therefor.



 
(b)
Discretionary Adjustments.  Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 5.2(a)), the
Committee may, in its sole discretion, provide (i) that Stock Incentive Awards
will be settled in cash rather than Stock, (ii) that Stock Incentive Awards will
become immediately vested and exercisable and will expire after a designated
period of time to the extent not then exercised, (iii) that Stock Incentive
Awards will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that outstanding Stock Incentive Awards may be settled by payment in cash or
cash equivalents equal to the excess of the Fair Market Value of the underlying
Stock, as of a specified date associated with the transaction, over the exercise
price of the Stock Incentive Award, (v) that performance targets and performance
periods for Performance Awards will be modified, or (vi) any combination of the
foregoing.  The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.



 
(c)
Incentive Stock Options.  To the extent that any adjustments made pursuant to
this Section 5.2 cause Incentive Stock Options to cease to qualify as Incentive
Stock Options, such Options shall be deemed to be Non-Qualified Stock Options.



 
(d)
General.  The existence of the Plan and the Stock Incentives granted pursuant to
the Plan must not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.



5.3           Cash Awards.  The Committee may, at any time and in its
discretion, grant to any holder of a Stock Incentive the right to receive, at
such times and in such amounts as determined by the Committee in its discretion,
a cash amount which is intended to reimburse such person for all or a portion of
the federal, state and local income taxes imposed upon such person as a
consequence of the receipt of the Stock Incentive or the exercise of rights
thereunder.
5.4           Compliance with Code.  All Incentive Stock Options to be granted
hereunder are intended to comply with Code Section 422, and all provisions of
the Plan and all Incentive Stock Options granted hereunder must be construed in
such manner as to effectuate that intent.


5.5           Right to Terminate Employment or Services.  Nothing in the Plan or
in any Stock Incentive confers upon any Participant the right to continue as an
employee or officer of the Company or any of its affiliates or to continue to
provide services in any other respect or to affect the right of the Company or
any of its affiliates to terminate the Participant’s employment or other
relationship at any time.


5.6           Non-Alienation of Benefits.  Other than as specifically provided
herein or pursuant to the terms of the applicable Stock Incentive Agreement or
Stock Incentive Program, no benefit under the Plan may be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge; and any attempt to do so shall be void. No such benefit may, prior to
receipt by the Participant, be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of the Participant.


5.7           Restrictions on Delivery and Sale of Shares; Legends.  Each Stock
Incentive is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected. If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws. The Company
may include on certificates representing shares delivered pursuant to a Stock
Incentive such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.


5.8           Listing and Legal Compliance.  The Committee may suspend the
exercise or payment of any Stock Incentive so long as it determines that
securities exchange listing or registration or qualification under any
securities laws is required in connection therewith and has not been completed
on terms acceptable to the Committee.


5.9           Termination and Amendment of the Plan.  The Board of Directors at
any time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors may condition any amendment on the approval
of stockholders of the Company if such approval is necessary or advisable with
respect to tax, securities or other applicable laws.  Except as provided in
Section 3.2(a), the Board of Directors at any time may amend or terminate the
Plan without shareholder approval; provided, however, that the Board of
Directors may condition any amendment on the approval of stockholders of the
Company if the Board of Directors in its discretion determines that such
approval is necessary or advisable with respect to tax, securities or other
applicable laws.


5.10           Stockholder Approval.  The Plan must be submitted to the
stockholders of the Company for their approval within twelve (12) months before
or after the adoption of the Plan by the Board of Directors. If such approval is
not obtained, any Stock Incentive granted hereunder will be void.


5.11           Choice of Law.  The laws of Delaware shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.
5.12           Effective Date of Plan.  This Plan was approved by the Board of
Directors as of December 24, 1999, and become effective upon its approval by the
Company’s shareholders on March 17, 2000.


5.13.           Special Provisions related to Section 409A of the Code.


 
(a)
Notwithstanding anything in the Plan or in any Stock Incentive Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Stock
Incentive Agreement by reason the occurrence of a change in control or the
Participant’s Disability or Termination of Employment, such amount or benefit
will not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such change in control,
Disability or Termination of Employment meet the description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable final regulations
(without giving effect to any elective provisions that may be available under
such definitions), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise.  This provision does not
prohibit the vesting of any Award upon a change in control, Disability or
Termination of Employment, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the next earliest payment or distribution date or event
specified in the Stock Incentive Agreement that is permissible under Section
409A.



 
(b)
If any one or more Awards granted under the Plan to a Participant could qualify
for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.

 
(c)
Notwithstanding anything in the Plan or in any Stock Incentive Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Stock Incentive Agreement by
reason of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

 
(i)  if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

 
(ii)  if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.



For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


The foregoing is hereby acknowledged as being the Roper Industries, Inc. 2000
Stock Incentive Plan, originally adopted by the shareholders on March 17, 2000,
as most recently amended and restated by the Board of Directors on December 29,
2008.


ROPER INDUSTRIES, INC.


By:  /s/ David B. Liner


Its: General Counsel and Corporate Secretary





